Citation Nr: 1806239	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  12-31 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Brandt, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1983 to September 1992 and in the United States Air Force Reserves from November 1995 to November 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record in an April 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 
	
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a right knee disability that he incurred during service.  See August 2011 SSA Examination.  At an April 2017 VA psychiatric examination, the Veteran asserted that his right knee condition is a result of falling off a truck after an explosion while serving in the Gulf War.  

The Veteran was afforded a VA examination in April 2017.  In rendering the opinion that the Veteran's right knee disability is less likely than not incurred in or caused by an in service injury, event, or illness, the April 2017 examiner relied on the lack of in-service documentation of complaints or treatment for the right knee and did not address the Veteran's statements that he fell from a truck hurting his knee while in service.  As such, an additional medical opinion is warranted prior to adjudicating the instant claim.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from an appropriate examiner regarding the nature and etiology of the Veteran's claimed right knee disability.  The claims folder, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.  The examiner should be asked to respond to the following inquiries, and all findings should be set forth in detail:  

a)  The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right knee disability was caused by, or is otherwise etiologically related to, the Veteran's active military service.  

In rendering this opinion, the examiner should note and address the April 2017 VA psychiatric examination report and the Veteran's contention, reflected in his April 2017 VA psychiatric examination, that his right knee disability was caused by falling off a truck while in service.

A complete rationale for any opinion expressed should be provided.

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






_________________________________________________
S. HENEKS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






